Citation Nr: 0833375	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance and/or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The veteran had active service from November 1943 to June 
1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 decision by the 
RO which denied service connection for hypertension and 
entitlement to SMC based on the need for regular aid and 
attendance and/or at the housebound rate.  In June 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  

In October 2006, the Board issued a decision which denied 
service connection for hypertension, and remanded the claim 
for SMC based on the need for regular aid and attendance 
and/or at the housebound rate.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In July 2008, the Court 
granted a Joint Motion For Remand and vacated the October 
2006 Board decision with respect to the claim of service 
connection for hypertension.  

As will be discussed further herein below, the Board finds 
that additional development should be undertaken with respect 
to the issue vacated and remanded by the Court.  The 
remaining issue involving entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance and/or at the housebound rate, is in remand status 
at the AMC.  As there is already ongoing development of this 
issue, the Board is confident that the AMC will review this 
issue and make certain that all appropriate action is 
undertaken as requested n the Board's October 2006 remand; 
therefore, that issue will not be addressed in this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was asserted, in essence, that VA did 
not assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000 (VCAA).  
Specifically, that VA did not afford the veteran a VA 
examination to determine the etiology of his hypertension, 
and that it did not consider the veteran's alternative theory 
that his hypertension was due to his service-connected post-
traumatic stress disorder (PTSD).  It was also asserted that 
VA did not obtain all of the veteran's medical records from 
the Pensacola VA outpatient clinic since 2000.  

The veteran testified that while he was never told that he 
had high blood pressure in service, he believed that his 
current hypertension began in the 1940's, and was manifested 
by chronic nosebleeds and headaches.  See June 2006 Board 
hearing.  The veteran also asserted that he first learned of 
his hypertension shortly after discharge from service in 
1963, and that he has been on hypertensive medication since 
then.  

Historically, the Board notes that the veteran's service 
medical records are negative for any complaints, treatment, 
abnormalities or diagnosis of hypertension in service or 
until many years thereafter.  When first examined by VA in 
March 1969, the veteran made no mention of any cardiovascular 
problems, nor was there any indication that he was taking any 
medication for hypertension.  His blood pressure was 136/90, 
heart sounds were regular and of good quality, and there were 
no murmurs, cyanosis or dyspnea.  A chest x-ray study at that 
time showed that his heart was not enlarged.  A VA outpatient 
referral to internal medicine dated in March 1971 requested 
evaluation for possible hypertensive retinopathy versus 
metabolic disease; blood pressure at the time was 140/90.  On 
subsequent VA consultation, the diagnostic impression was old 
retinal inflammatory disease, possibly from previous 
chorioretinitis.  The examiner noted that the lesions 
appeared old and he did not feel they had any relation to 
borderline blood pressure elevation.  The evidence as 
currently constituted in the claims file does not show any 
actual treatment for or diagnosis of hypertension until 2001.  
The veteran is service-connected for PTSD, and has been 
treated periodically for this disorder for many years.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Additionally, service connection may be granted, on 
a secondary basis, for a disability which is proximately due 
to or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

Part of VA's duty to assist under VCAA is to provide the 
veteran with an examination if, as in this case, there is 
competent evidence of a current disability, and the evidence 
indicates that the current disability may be related to 
service or to a service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

In this case, the veteran has never been afforded a VA 
examination to determine the nature and etiology of 
hypertension.  Given the veteran's contentions that his 
hypertension is related directly to service or, in the 
alternative, is due to or aggravated by his service-connected 
PTSD and in compliance with the Joint Motion, the Board finds 
that a VA examination should be undertaken to determine the 
nature and etiology of his hypertension, and for an opinion 
as to whether there is any relationship to service or to his 
service-connected PTSD.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations pertaining to 
the veteran's claim of secondary service 
connection for hypertension are fully 
complied with and satisfied.  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
hypertension since his discharge from 
service.  Of particular interest are any 
treatment records within the first year 
of his discharge from active service in 
1963.  All VA treatment records from the 
Pensacola VA outpatient clinic from 2000 
to the present should also be obtained 
and associated with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

3.  The claims file and a copy of this 
remand should be referred to a VA 
examiner in the appropriate specialty to 
determine the nature and, if feasible, 
etiology of the veteran's hypertension.  
The examiner should review the claims 
file and render an opinion as to: 1) 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset in service or within one year of 
discharge from service in June 1963; 2) 
whether it is at least as likely as not 
that his hypertension is proximately due 
to, the result of, or in the alternative, 
aggravated by his service-connected PTSD.  
If aggravation is noted, the degree of 
aggravation should be quantified, if 
possible.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between the veteran's hypertension 
and service or his service-connected 
PTSD, this should be so stated.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim. 

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether the veteran's 
hypertension is proximately due to or the 
result of, or aggravated by his service-
connected PTSD.  The provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995) should 
be considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

